Citation Nr: 1430943	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-31 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a temporary total evaluation due to January 2002 treatment for a service-connected condition requiring convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1987 to March 1989 and from October 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

This claim has been converted to a paperless appeal and scanned into the Veterans Benefits Management System (VBMS) paperless appeals system.  This appeal was processed using that system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's claim for a temporary total evaluation for convalescence based on surgery performed in January 2002 was received more than one year after the medical procedure upon which the claim for convalescence is based.


CONCLUSION OF LAW

The criteria for a temporary total evaluation due to treatment for a service-connected condition requiring convalescence have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.30 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in a January 2008 letter to the Veteran. 

Where the law is determinative of the issue on appeal, there is no further evidence to be developed.  Accordingly, the Veterans Claims Assistance Act of 2000 (VCAA), which governs the development of evidence for VA claims and appeals, is not applicable to this issue, and no further action is necessary for compliance with the VCAA.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Entitlement to 38 C.F.R. § 4.30 benefits has been denied due to absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Entitlement to a temporary total evaluation

The Veteran in this case seeks a temporary total evaluation based on post-surgical convalescence for the period extending from January 2002 to May 2002.  The Veteran underwent a surgical procedure related to her service-connected hysterectomy in January 2002 and contends that she filed a claim for temporary total evaluation for this period within one year following her surgery.

A total rating for convalescence will generally be effective from the date of hospital admission or outpatient treatment.  See 38 C.F.R. §§ 4.30, 3.401.  However, unless specifically provided otherwise, the effective date of an award based on a claim for increased compensation shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  It is specifically otherwise provided in only one instance: An increased award will be effective the earliest date as of which it is ascertainable that an increase in disability had occurred, if the application for the increased award is received within one year from such date.  38 U.S.C.A. § 5100(b)(2); 38 C.F.R. § 3.400(o)(2).

In this case, the Veteran maintains that she filed her claim seeking a temporary total evaluation in March 2003 with the RO in Montgomery, but the claim was lost.  In support of this contention, she refers to an April 2005 letter from the Montgomery RO which states that she filed a claim for benefits in March 2005, but that the original paperwork could not be located.  The Veteran maintains that the date noted in this letter is incorrect, and she in fact filed her claim in March 2003.  Further, the Veteran stated in hearing testimony before the undersigned Veterans Law Judge that her claim seeking a temporary total evaluation based on her January 2002 surgery and subsequent convalescent care was noted in a January 2003 Report of Contact and two unrelated rating decisions.

After an extensive review of the evidence, the Board notes that the Veteran had submitted a number of claims for temporary total evaluations in January 2002.  However, she did not file her claim for a temporary total rating based on the need for convalescence following her January 2002 surgery until January 2008, more than one year after her alleged need for convalescence began.  Moreover, although the Veteran's treatment records of the subsequent convalescent care related to her January 2002 surgery may arguably be accepted as a claim for increase, the records were submitted in September 2004, which is also more than one year after the need for convalescence began.  See 38 C.F.R. § 3.157.  Therefore, it would not serve to establish an earlier date of receipt of claim.

As to the Veteran's assertions that the April 2005 letter from the Montgomery RO establishes that she had filed a claim for a temporary total evaluation prior to January 2008, the letter does note that the Veteran filed a claim for benefits that could not be located, but the Montgomery RO's letter does not describe what sort of claim the Veteran had filed.  Further, the letter clearly states that the claim was received on March 30, 2005, more than one year after her January 2002 surgery.  

While the Veteran claims that the Montgomery RO incorrectly listed the date of her submitted claim, the Board notes that there is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level, such as in the instant case.  The Court specifically held that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62 . 64-65 (1992).  Once the presumption of regularity has been rebutted by clear evidence, however, the burden of proof shifts to the VA to show that officials actually complied with the administrative procedure.

While the Veteran maintains that the April 2005 letter is incorrect and that she initially filed her claim in March 2003, she has provided no supporting evidence beyond her bare assertions.  There is nothing in the record to indicate that the date of receipt of the claim referenced in the April 2005 letter from the Montgomery RO was incorrect.  Therefore, the Board finds that there is insufficient evidence to rebut the presumption of regularity in RO operations.  Accordingly, it must be presumed that the Veteran was sent a notice letter notifying her of an unspecified claim for benefits received by the Montgomery RO in March 2005, and she was placed on notice to resubmit a copy of her claim along with any supporting evidence.  

Moreover, the Board notes that even if the Veteran had submitted a claim for a temporary total rating in March 2003, that was still more than one year after the January 2002 surgery for which she is seeking benefits.  The Board notes that the date of the ascertainable increase in severity is the relevant date that begins the one year window in which a claim for increase may be filed, and in this case that date would have been the date of the January 2002 surgery.  For this reason, a March 2003 claim would have been too late to provide a basis for granting the benefits that she is seeking.  

The Veteran did submit an informal claim received by the RO in January 2002 for temporary total evaluations related to four surgical procedures and subsequent convalescent care.  In a January 2003 Report of Contact, the Veteran called asking why she had not been granted a temporary total rating while she was in hospital for her surgeries.  However, in contrast to the Veteran's hearing testimony, neither the Veteran's January 2002 claim nor the January 2003 Report of Contact reference her January 2002 surgery or subsequent convalescence.  On the contrary, the January 2002 claim specifically references other, earlier surgeries.  Similarly, a July 2002 letter from the Veteran again references only earlier surgeries that took place prior to January 2002.  It appears that the January 2003 report of contact pertained to the claim for earlier surgeries.  That claim was adjudicated later in January 2003.  Also in contrast to the Veteran's hearing testimony, two rating decisions in January 2003 failed to mention the Veteran's January 2002 surgery or that she submitted a claim for a temporary total evaluation related to the procedure.  The Board also notes that the Veteran's contention that the claim for a temporary total rating for January 2002 surgery was already pending in January 2003 is directly contradicted by her many statements indicating that she filed her claim later in March 2003.  

In sum, since the Veteran did not claim entitlement to a temporary total evaluation for the January 2002 surgery until more than one year after the date of the surgery, as well as more than one year after her period of convalescence began, her claim must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a temporary total evaluation due to January 2002 treatment for a service-connected condition requiring convalescence is denied.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


